                                                                                                                                EXHIBIT
10.3


EXECUTION COPY


OMNIBUS AMENDMENT TO
NOTE PURCHASE AND
PRIVATE SHELF AGREEMENTS


THIS OMNIBUS AMENDMENT (this “Amendment”) TO EACH OF THAT CERTAIN Note Purchase
and Private Shelf Agreement, dated as of March 21, 2001 (as amended by that
certain Amendment, dated as of March 21, 2004, and as the same may be further
amended, supplemented or otherwise modified from time to time, the “2001 Note
Agree­ment”), between The Prudential Insurance Company of America
(“Prudential”), Movado Group, Inc., a New York corporation (the “Company”), and
the other Purchasers (as defined in the 2001 Note Agreement, the “2001
Purchasers”) party thereto AND THAT CERTAIN Note Purchase and Private Shelf
Agreement, dated as of November 30, 1998 (as the same may be amended,
supplemented or otherwise modified from time to time, the “1998 Note
Agree­ment”; each of the 1998 Note Agreement and the 2001 Note Agreement a “Note
Agreement” and, collectively, the “Note Agreements”; capitalized terms used
herein but not otherwise defined herein shall have the meanings set forth in the
respective Note Agreement) between Prudential, the Company and the other
Purchasers (as defined in the 1998 Note Agreement, the “1998 Purchasers” and,
collectively with the 2001 Purchasers, the “Purchasers”) party thereto IS
ENTERED INTO as of June 5, 2008, by the Purchasers and the Company.


WHEREAS, the Company and the Purchasers party thereto have executed and
delivered the respective Note Agreements;
 
WHEREAS, Movado Retail Group, Inc., a New Jersey corporation and successor by
merger with SwissAm, Inc. (“MRG”), and Movado LLC, a Delaware limited liability
company (“Movado LLC”, and together, with MRG, the “Guarantors”), have each
guaranteed the obligations of the Company under the respective Note Agreements;
and
 
WHEREAS, the Company has requested the amendment of certain provisions of each
Note Agreement, and the respective Purchasers have indicated their willingness
to agree to such amendments subject to certain limitations and conditions, as
provided for herein;


NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
parties hereto agree as follows:


1. Amendments to 2001 Note
Agreement.                                                                                     The
2001 Purchasers and the Company hereby agree as follows:


(a) The 2001 Note Agreement is hereby amended by amending and restating
Paragraph 2A(1) in its entirety as follows:


“2A(1). Facility.  Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement.  The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”.  At any time, $70,000,000.00, minus the
aggregate principal amount of Shelf Notes purchased and sold pursuant to this
Agreement prior to such time, minus the aggregate principal amount of Accepted
Notes (as hereinafter defined) which have not yet been purchased and sold
hereunder prior to such time, is herein called the “Available facility Amount”
at such time.  NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF SHELF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS
UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES,
SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND
THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY
PRUDENTIAL AFFILIATE.  NOTWITHSTANDING THE WILLINGNESS OF THE COMPANY TO
CONSIDER SALES OF SHELF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS
UNDERSTANDING THAT THE COMPANY SHALL NOT BE OBLIGATED TO MAKE OFFERS TO SELL
SHELF NOTES, OR TO REQUEST RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC SALES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS
A COMMITMENT BY THE COMPANY.”


(b) The 2001 Note Agreement is hereby amended by deleting the text in clause (i)
of Paragraph 2A(2) and replacing it with the following text in its
entirety:  “June 5, 2011”.


(c) The 2001 Note Agreement is hereby amended by amending and restating
Paragraph 5K(2) in its entirety as follows:


“5K(2).  The Company covenants that if at any time after the date of this
Agreement any Domestic Subsidiary guarantees or provides collateral in any
manner for any Indebtedness of the Company under the Credit Agreement, it will
simultaneously cause such Domestic Subsidiary to guarantee or provide such
collateral for the notes equally and ratably with all indebtedness guaranteed or
secured by such Domestic Subsidiary for so long as such Indebtedness is
guaranteed and pursuant to a guarantee substantially in the form of Exhibit D
hereto, together with an opinion of counsel substantially in the form of
paragraphs 1, 3 and 4 of Exhibit E-1 hereto.  Upon the execution and delivery of
such guarantee, such Domestic Subsidiary shall become a Subsidiary Guarantor.”


(d) The 2001 Note Agreement is hereby amended by amending and restating
Paragraph 6A in its entirety as follows:


“6A           Intentionally Omitted.”


(e) The 2001 Note Agreement is hereby amended by amending and restating
Paragraph 6C in its entirety as follows:


“6C           Maintenance of Average Debt Coverage Ratio.  The Company shall not
permit, as of the last day of any fiscal quarter of the Company, the Average
Debt Coverage Ratio for the period of four consecutive fiscal quarters ending on
such day to be greater than 3.25 to 1.0.”


(f) The 2001 Note Agreement is hereby amended by amending and restating
Paragraph 6D in its entirety as follows:


“6D           Limitations on Priority Debt.  The Company covenants that it will
not permit, at any time, Priority Debt to exceed 20% of Consolidated Total
Capitalization.”


(g) The 2001 Note Agreement is hereby amended by amending the flush language at
the end of Paragraph 6E to read in its entirety as follows:


“provided, that at the time of such merger, consolidation, sale, transfer or
disposition and after giving effect thereto there shall exist no Default or
Event of Default; and provided, further, that in the case of the transactions
described in clause (iv) above, (a) if such continuing, surviving or acquiring
corporation is a corporation organized under the laws of Canada, the United
Kingdom, Switzerland or any local governmental authority of any of the aforesaid
jurisdictions, provision satisfactory to the Required Holders shall be made in
respect of any tax issues arising out of such transaction and (b) the Company
shall have delivered to the holders of the Notes an opinion of counsel
satisfactory to the Required Holders and an Officer’s Certificate each to the
effect that the foregoing provisions have been complied with.”


(h)  The 2001 Note Agreement is hereby amended by amending Paragraph 6K to
delete the phrase “and the Company could not incur an additional $1 of Funded
Debt pursuant to the provisions of paragraph 6C(iv)”.


(i) The 2001 Note Agreement is hereby amended by amending Paragraph 6L to
replace “2.50” with “3.50”.


(j) The 2001 Note Agreement is hereby amended by amending Paragraph 7A by
amending and restating clause (xvi) thereof in its entirety as follows:


“(xvi) if at any time the capital stock of the Company owned by the Grinberg
Group represents less than 25% of the voting power of (x) all outstanding
capital stock of the Company and (y) all outstanding securities and rights that
are then convertible into or exchangeable for capital stock of the Company or
upon the exercise of which capital stock of the Company will be issued in
respect of such securities or rights;”


(k) The 2001 Note Agreement is hereby amended by amending Paragraph 10B by
adding the following definitions in their appropriate alphabetical order:


““Average Debt Coverage Ratio” means the ratio of (i) the sum of indebtedness
for borrowed money, indebtedness for the deferred purchase price of property or
services (excluding trade payables in the ordinary course of business; and
excluding wages or other compensation payable to employees of the Company or any
of its Restricted Subsidiaries in the ordinary course of business), obligations
arising under acceptance facilities, and obligations as lessee under Capital
Leases (in all cases) of the Company and its Restricted Subsidiaries on a
consolidated basis as of the last day of each fiscal quarter for four
consecutive fiscal quarters, divided by four, to (ii) consolidated earnings
before interest expense, taxes, depreciation and amortization of the Company and
its Restricted Subsidiaries on a consolidated basis for such period of four
consecutive fiscal quarters.  For purposes of this definition only, if such
clause (ii) is less than one dollar, it shall be deemed to be one dollar.”


““Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.”


““Grinberg Group” means the group consisting of Gedalio Grinberg, his spouse,
each of their estates and their issue; and Efraim Grinberg, his spouse, each of
their estates and their issue; and every Person (other than an individual)
Controlled by any of the foregoing.”


““Lender” and “Lenders” shall have the meaning specified in the Credit
Agreement.”


(l) The 2001 Note Agreement is hereby amended by amending Paragraph 10B by
deleting the definitions of “Clean Down Period” and “Excess Current Debt” and by
replacing the definitions of “Credit Agreement” and “Unrestricted Subsidiary” in
their respective entireties as follows:


““Credit Agreement” shall mean the Credit Agreement dated as of December 15,
2005, by and among the Company, Movado Watch Company SA and MGI Luxury Group
S.A., the Lenders party thereto and JP Morgan Chase Bank, N.A., as
Administrative Agent for said Lenders, and any amendment, modification or
supplement thereto, or replacement or refinancing thereof.”


““Unrestricted Subsidiary” shall mean any Foreign Subsidiary not identified on
Schedule 8A and any other Foreign Subsidiary until designated as a Restricted
Subsidiary in accordance with the provision of paragraph 6K, provided, however,
that any Subsidiary designated as an Unrestricted Subsidiary must also be
designated as such under the Company’s Credit Agreement.”


(m) The 2001 Note Agreement is hereby amended by replacing the “Authorized
Officers for Prudential” contained in the Information Schedule in its entirety
as follows:


Paul Meiring, Managing
Director                                                                    
(212) 626-2060
Paul Price, Managing
Director                                                                           (973)
802-9819
Yvonne Guajardo, Vice
President                                                                      (212)
626-2050
Engin Okaya, Vice
President                                                                              (212)
626-2042


Address for above:
Prudential Capital Group
1114 Avenue of the Americas
New York, New York  10021
Fax: 212-626-2077”








2. Amendments to 1998 Note
Agreement.                                                                                     The
1998 Purchasers and the Company hereby agree as follows:




(a) The 1998 Note Agreement is hereby amended by amending and restating
Paragraph 5K(2) in its entirety as follows:


“5K(2).  The Company covenants that if at any time after the date of this
Agreement any Domestic Subsidiary guarantees or provides collateral in any
manner for any Indebtedness of the Company under the Credit Agreement, it will
simultaneously cause such Domestic Subsidiary to guarantee or provide such
collateral for the notes equally and ratably with all indebtedness guaranteed or
secured by such Domestic Subsidiary for so long as such Indebtedness is
guaranteed and pursuant to a guarantee substantially in the form of Exhibit D
hereto, together with an opinion of counsel substantially in the form of
paragraphs 1, 3 and 4 of Exhibit E-1 hereto.  Upon the execution and delivery of
such guarantee, such Domestic Subsidiary shall become a Subsidiary Guarantor.”


(b) The 1998 Note Agreement is hereby amended by amending and restating
Paragraph 6A in its entirety as follows:


“6A           Intentionally Omitted.”


(c) The 1998 Note Agreement is hereby amended by amending and restating
Paragraph 6C in its entirety as follows:


“6C           Maintenance of Average Debt Coverage Ratio.  The Company shall not
permit, as of the last day of any fiscal quarter of the Company, the Average
Debt Coverage Ratio for the period of four consecutive fiscal quarters ending on
such day to be greater than 3.25 to 1.0.”


(d) The 1998 Note Agreement is hereby amended by amending the flush language at
the end of Paragraph 6E to read in its entirety as follows:


“provided, that at the time of such merger, consolidation, sale, transfer or
disposition and after giving effect thereto there shall exist no Default or
Event of Default; and provided, further, that in the case of the transactions
described in clause (iv) above, (a) if such continuing, surviving or acquiring
corporation is a corporation organized under the laws of Canada, the United
Kingdom, Switzerland or any local governmental authority of any of the aforesaid
jurisdictions, provision satisfactory to the Required Holders shall be made in
respect of any tax issues arising out of such transaction and (b) the Company
shall have delivered to the holders of the Notes an opinion of counsel
satisfactory to the Required Holders and an Officer’s Certificate each to the
effect that the foregoing provisions have been complied with.”


(e)  The 1998 Note Agreement is hereby amended by amending Paragraph 6K to
delete the phrase “and the Company could not incur an additional $1 of Funded
Debt pursuant to the provisions of paragraph 6C(iv)”.


(f) The 1998 Note Agreement is hereby amended by adding a new Paragraph 6L that
reads in its entirety as follows:


“6L           Interest Coverage
Ratio.                                                      The Company will not
permit the Interest Coverage Ratio as of the last day of any fiscal quarter or
the end of any fiscal year to be less than 3.5 to 1.00.”


(g) The 1998 Note Agreement is hereby amended by amending Paragraph 7A by (i)
adding the word “or” at the end of clause (xv) thereof and (ii) adding a new
clause (xvi) thereof in its entirety as follows:


“(xvi) if at any time the capital stock of the Company owned by the Grinberg
Group represents less than 25% of the voting power of (x) all outstanding
capital stock of the Company and (y) all outstanding securities and rights that
are then convertible into or exchangeable for capital stock of the Company or
upon the exercise of which capital stock of the Company will be issued in
respect of such securities or rights;”


(h) The 1998 Note Agreement is hereby amended by amending Paragraph 10B by
adding the following definitions in their appropriate alphabetical order:


““Average Debt Coverage Ratio” means the ratio of (i) the sum of indebtedness
for borrowed money, indebtedness for the deferred purchase price of property or
services (excluding trade payables in the ordinary course of business; and
excluding wages or other compensation payable to employees of the Company or any
of its Restricted Subsidiaries in the ordinary course of business), obligations
arising under acceptance facilities, and obligations as lessee under Capital
Leases (in all cases) of the Company and its Restricted Subsidiaries on a
consolidated basis as of the last day of each fiscal quarter for four
consecutive fiscal quarters, divided by four, to (ii) consolidated earnings
before interest expense, taxes, depreciation and amortization of the Company and
its Restricted Subsidiaries on a consolidated basis for such period of four
consecutive fiscal quarters.  For purposes of this definition only, if such
clause (ii) is less than one dollar, it shall be deemed to be one dollar.”


““Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.”


““Grinberg Group” means the group consisting of Gedalio Grinberg, his spouse,
each of their estates and their issue; and Efraim Grinberg, his spouse, each of
their estates and their issue; and every Person (other than an individual)
Controlled by any of the foregoing.”


““Lender” and “Lenders” shall have the meaning specified in the Credit
Agreement.”


(i) The 1998 Note Agreement is hereby amended by amending Paragraph 10B by
deleting the definitions of “Clean Down Period” and “Excess Current Debt” and by
replacing the definitions of “Credit Agreement” and “Unrestricted Subsidiary” in
their respective entireties as follows:


““Credit Agreement” shall mean the Credit Agreement dated as of December 15,
2005, by and among the Company, Movado Watch Company SA and MGI Luxury Group
S.A., the Lenders party thereto and JP Morgan Chase Bank, N.A., as
Administrative Agent for said Lenders, and any amendment, modification or
supplement thereto, or replacement or refinancing thereof.”


““Unrestricted Subsidiary” shall mean any Foreign Subsidiary not identified on
Schedule 8A and any other Foreign Subsidiary until designated as a Restricted
Subsidiary in accordance with the provision of paragraph 6K, provided, however,
that any Subsidiary designated as an Unrestricted Subsidiary must also be
designated as such under the Company’s Credit Agreement.”


3. Representations and Warranties of the Company.   The Company hereby:


(a) Repeats (and confirms as true and correct) as of the date hereof, for the
Purchasers’ benefit, each of the representations and warranties set forth in
Paragraphs 8A, 8C, 8E, 8G, 8H, 8I, 8J, 8K, 8L, 8M, 8N, 8O, 8P, 8Q, 8R, 8S and 8T
of each Note Agreement, and further agrees that by this reference such
representations and warranties are hereby incorporated herein (as though set
forth herein) in their entirety;


(b) Further represents and warrants as of the date hereof that:


(i)           no Default or Event of Default has occurred and is continuing;


(ii)           the Company and the Guarantors have the corporate or equivalent
power to execute and deliver this Amendment, and to perform the provisions
hereof, and this Amendment has been duly authorized by all necessary corporate
or equivalent action on the part of each such Person;


(iii)           this Amendment has been duly executed and delivered by the
Company and the Guarantors and constitutes such Person’s legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited (x) by general principles of equity and conflicts
of laws or (y) by bankruptcy, reorganization, insolvency, moratorium or other
laws of general application relating to or affecting the enforcement, of
creditors' rights;


(iv)           no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or administrative or governmental
body or third party is required in connection with the execution, delivery or
performance by such Person of this Amendment;


(v)           the Company has furnished Prudential with the audited consolidated
and consolidating balance sheets of the Company and its Subsidiaries at January
31, 2006, January 31, 2007 and January 31, 2008 and the related consolidated and
consolidating statements of income and cash flows and changes in shareholders’
equity for each of the years in the three-year period ended January 31, 2008,
all reported on by PriceWaterhouseCoopers LLP.  All of such financial statements
(including any related schedules and/or notes) are true and correct in all
material respects (subject, as to interim statements, to changes resulting from
audits and year-end adjustments) and fairly present the consolidated financial
position and the consolidated results of the operations and consolidated cash
flows of the corporations described therein at the dates and for the periods
shown, all in conformity with generally accepted accounting principles applied
on a consistent basis (except as otherwise stated therein or in the notes
thereto stated) throughout the periods involved. None of the Company and its
Subsidiaries has any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments which are substantial and material in amount in relation
to the consolidated financial condition of the Company, except as referred to or
reflected or provided for in the financial statements. Since January 31, 2008,
(i) there has been no change in the assets, liabilities or condition (financial
or otherwise) of the Company or any of its Subsidiaries, other than changes
which have not been, either in any case or in the aggregate, materially adverse
to the Company and its Subsidiaries taken as a whole and (ii) neither the
business, operations, affairs nor any of the properties or assets of the Company
or any of its Subsidiaries have been affected by any occurrence or development
(whether or not insured against) which has been, either in any case or in the
aggregate, materially adverse to the Company and its Subsidiaries taken as a
whole.


(vi)           Schedule 8A to this Amendment sets forth a complete and correct
list as to each of the Company’s Subsidiaries as of the date hereof.


(vii)
except as described therein, Schedule 8D to this Amendment sets forth a complete
and correct list of all outstanding Debt of the Company and its Subsidiaries as
of January 31, 2008.  There exists no default or temporary waiver or default
under the provisions of any instrument evidence such Debt or of any agreement
relating thereto;



(viii)                      (A) the Company and each of its Subsidiaries has (to
the extent material to the Company and its Subsidiaries taken as a whole) good
and indefeasible title to its respective real properties (other than properties
which it leases) and good title to all of its other respective properties and
assets, including the properties and assets reflected in the balance sheet as at
January 31, 2008 (other than properties and assets disposed of in the ordinary
course of business), subject to no Lien of any kind except Liens permitted by
Paragraph 6B of the Note Agreements, and (B) all leases necessary in any
material respect for the conduct of the respective businesses of the Company and
its Subsidiaries are valid and subsisting and are in full force and effect;


(ix)           neither the Company nor any of its Subsidiaries (A) is listed on
the Specially Designated Nationals and Blocked Persons List (the “SDN List”)
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”), or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Executive Order (such other lists are referred to herein,
collectively, as the “Other Lists”; the SDN List and the Other Lists are
referred to herein, collectively, as the “Lists”), (B) has  been determined by
competent authority to be subject to the prohibitions contained in Executive
Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC or in any enabling legislation or other
Executive Orders in respect thereof, (C) is owned or controlled by, or acts for
or on behalf of, any person on the Lists or any other person who has been
determined by competent authority to be subject to the prohibitions contained in
Executive Order No. 13224 (Sept. 23, 2001) or similar prohibitions contained in
the rules and regulations of OFAC or any enabling legislation or other Executive
Orders in respect thereof, and (D) is failing to comply in any material way with
the requirements of Executive Order No. 13224 (Sept. 23, 2001) and other similar
requirements contained in the rules and regulations of OFAC and in any enabling
legislation or other Executive Orders in respect thereof; and


(x)           neither the Company nor any Guarantor has any defenses, offsets or
counterclaims against any of their obligations under or in respect of either
Note Agreement or any Subsidiary Guarantee in respect thereof.


4. Acknowledgement and Consent of Guarantors.  Each Guarantor hereby
acknowledges that it has reviewed the terms and provisions of the Note
Agreements, the Notes with respect thereto, each Subsidiary Guarantee and this
Amendment and consents to the amendments to each Note Agreement effected
pursuant to this Amendment.  Each Guarantor confirms that its Subsidiary
Guarantee will continue to guarantee to the fullest extent possible the payment
and performance of all guaranteed Obligations (as defined in each Subsidiary
Guarantee).  Each Guarantor acknowledges and agrees that (a) its Subsidiary
Guarantee shall continue in full force and effect and that its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment, and (b) (i) notwithstanding
the conditions to effectiveness hereof, such Guarantor is not required by the
terms of either Note Agreement, the Notes thereunder or the Subsidiary Guarantee
in respect thereof to consent to the amendments to the Note Agreements effected
pursuant to this Amendment, and (ii) nothing in either Note Agreement, the Notes
thereunder or the Subsidiary Guarantee in respect thereof shall be deemed to
require the consent of any such Guarantor to any future amendments to such Note
Agreement.


5. Effectiveness of Amendment.   This Amendment shall become effective upon the
date each of the following conditions thereto is satisfied:


(a)           receipt by the Purchasers of counterparts of this Amendment,
executed and delivered by each of the parties hereto,


(b)  
receipt by the Purchasers of:



(i)           Certified copies of the resolutions of the Board of Directors of
the Company and each Guarantor, authorizing the execution and delivery of this
Amendment, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Amendment;


 
(ii)
a certificate dated the date hereof of the Secretary or an Assistant Secretary
and one other officer of the Company (together with such evidence thereof as may
be reasonably requested by the Purchasers) certifying that (A) the certificate
of such Person previously delivered pursuant to Paragraph 3A(iii)(a) of the
respective Note Agreement continues to be true, current and correct and (B) the
Certificate of Incorporation and By-laws of such Person previously delivered
pursuant to Paragraph 3A(iv)(a) of the Note Agreements continue to be in full
force and effect and have not been modified or amended in any respect (in each
case, except as specifically set forth therein, which modifications or
amendments shall be in form and substance acceptable to the Purchasers);



(iii) a corporate good standing certificate for the Company from the Secretary
of State of New York dated of a recent date;


(iv)           favorable opinion of Timothy F. Michno, Esq., General Counsel of
the Company, dated the date hereof, satisfactory to the Purchasers and in form
and substance substantially identical to Exhibit E-1 to the Note Agreements. The
Company hereby directs such counsel to deliver such opinion(s) and agrees that
each Purchaser receiving such an opinion will and is hereby authorized to rely
on such opinion; and


(v)           such additional documents or certificates with respect to legal
matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by the Purchasers.


(c)           the representations and warranties contained in Section 2 above
shall be true on and as of the date hereof, and there shall exist on the date
hereof no Event of Default or Default;


(d)           the Company shall have paid Prudential Investment Management, Inc.
(and Prudential Investment Management, Inc. shall have received) on the date
hereof a facility fee in the amount of $50,000;


(e)           all corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to the Purchasers, the
Purchasers shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request;


(f)           the execution and delivery of this Amendment shall (i) not violate
any applicable law or governmental regulation (including, without limitation,
Section 5 of the Securities Act or Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (ii) shall not subject any
Purchaser to any tax, penalty, liability or other onerous condition under or
pursuant to any applicable law or governmental regulation;


(g)           counsel for the Purchasers shall be satisfied as to all legal
matters relating to this Amendment, and the Purchasers shall have received from
such counsel favorable opinions as to such legal matters as they may request;
and


(h)           the Company shall have made all requests, filings and
registrations with, and obtained all consents and approvals from, the relevant
national, state, local or foreign jurisdiction(s), or any administrative, legal
or regulatory body or agency thereof, that are necessary in connection with this
Amendment and any and all other documents relating hereto, and the transactions
contemplated hereby.










6. Miscellaneous.


(a)           This Amendment may be executed in any number of counterparts and
by any combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same agreement.


(b)           This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.




 
[Signature page follows.]




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their respective officers thereunto duly authorized as of the date
first above written.
MOVADO GROUP, INC.




By: /s/ John C. Burns
Name: John C. Burns
Title: VP/Treasurer


1998 Purchaser:


THE PRUDENTIAL INSURANCE COMPANY  OF AMERICA




 
By: /s/ Yvonne Guajardo

 
Vice President





2001 Purchasers:


THE PRUDENTIAL INSURANCE COMPANY  OF AMERICA




 
By:  /s/ Yvonne Guajardo

 
Vice President





 
PRUCO LIFE INSURANCE COMPANY





 
By:  /s/ Yvonne Guajardo

 
Assistant Vice President





PRUDENTIAL RETIREMENT INSURANCE  AND ANNUITY COMPANY


 
By:
Prudential Investment Management, Inc., as investment manager





 
By: /s/ Yvonne Guajardo

 
Vice President







RELIASTAR LIFE INSURANCE COMPANY


 
By:
Prudential Private Placement Investors,

 
L.P. (as Investment Advisor)



 
By:
Prudential Private Placement Investors, Inc. (as its General Partner)





 
By:  /s/ Yvonne Guajardo

Vice President



 
 

--------------------------------------------------------------------------------

 



CONSENT AND ACKNOWLEDGEMENT OF GUARANTORS


MOVADO RETAIL GROUP, INC., (as successor by merger with SwissAm, Inc.)




By:________________________________
Name:______________________________
Title:_______________________________




MOVADO LLC




By:_________________________________
Name:_______________________________
Title:________________________________



 
 

--------------------------------------------------------------------------------

 
